Judgment modified by limiting the scope of the injunction to the plaintiff’s store at No. 1597 Pitkin avenue and by strildng therefrom the provisions “ from in any manner interfering with the conduct of the business of any store operated by the plaintiff ” and “ from persuading or inducing any employee of the plaintiff to leave the employ of the plaintiff; and in any other manner or by any other means interfering with the business and employees of the plaintiff,” and as so modified unanimously affirmed, without costs. Findings and conclusions inconsistent herewith are modified accordingly. We are of opinion that on the record the plaintiff is entitled to the injunction as modified and limited. (Exchange Bakery & Restaurant, Inc., v. Rifkin, 245 N. Y. 260.) The extension of the injunction to other stores operated by the plaintiff is too broad, as other stores were not here involved and there were no threats by the defendants to extend their activities to any other stores operated by the plaintiff. The nature of the relief sought in Nann v. Raimist (255 N. Y. 307) was entirely different and of necessity extended to all the stores which had entered into contractual relations with the plaintiff. (See, also, Stillwell Theatre, Inc., v. Kaplan, 259 N. Y. 405, and J. H. & S. Theatres v. Fay, 260 id. 315.) Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ. Settle order on notice.